DETAILED ACTION
This Office action response to a Request for Continued Examination filed on 01/28/2022. Claims 1-2, 5-12, 18-22 are presented for examination consideration.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/26/2022 has been entered.

Affidavit Under Rule 37 C.F.R. 1.130
The declarations of Kosuke Yazawa and Norihisa Ando are persuasive.

Priority
Certified English Translation of foreign priority was filed in the Application on 01/28/2022.

Response to RCE Amendments
Applicant's RCE Claim Amendments (filed on 02/26/2022) with respect to the 112(b) rejection of claim 5 that was cited in the office action (mailed on 10/15/2021) is persuasive due to amending the claim. Amended claim 5 removes the limitation of the “first engagement portion comprises a convex” and removes the limitation of the “second engagement portion comprises a concave”. The 112(b) rejection of base claim 5 and the 112(b) rejections of dependent claims 6-12 are withdrawn.
Applicant's RCE Remarks (filed on 01/28/2022) with respect to disqualifying the reference of Yazawa et al. (US2018/0182553A1) as prior art is persuasive by implementing the 102(b)(1)(A) exception. The Applicant’s exception under 35 U.S.C. § 102(b)(1)(A) is acceptable due to perfecting the foreign priority and back dating the application’s effective filing date before the 35 U.S.C. § 103 rejection based on the published reference of Yazawa et al. (US2018/0182553A1) and the submitted Affidavits. The Applicant has concurrently submitted Affidavit Under Rule 37 C.F.R. 1.130 with the declarations from Kosuke Yazawa and Norihisa Ando.
Nevertheless, Applicant's Remarks (filed on 01/28/2022) with respect to the 103 rejections of the claims are moot in view of the new ground(s) of rejection in the RCE.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-2, 5-12, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Mitsuharu (JP2014135329A and Mitsuharu hereinafter), in view of Honda et al. (US 2013/0141850 A1 and Honda hereinafter), as motivated by Muller (US 3,851,936 and Muller hereinafter).
Regarding claim 1, Mitsuharu discloses an electronic device (item 10 of Figs. 1_20 and ¶[0013 & 0018-0019] from the Espacenet Translation shows and indicates electronic device 10 {capacitor}) comprising: a chip component having terminal electrodes formed on both end surfaces (items 12, 30 of Figs. 6_17 and abstract & ¶[0019] from the Espacenet Translation shows and indicates chip components 12 {capacitor element} has terminal electrode 30 formed on end surface); a pair of conductive terminals connected to the terminal electrodes, respectively (item 16 of Figs. 7-19 and abstract & ¶[0013] from the Espacenet Translation shows and indicates conductive terminal 16 is connected to terminal electrodes 30); a case accommodating the chip component (item 14 of Figs. 1-4_19-20 and abstract & ¶[0013] from the Espacenet Translation shows and indicates case 14 accommodating the chip components 12); wherein at least one of the conductive terminals (Figs. 7-19 and abstract & ¶[0013] from the Espacenet Translation shows and indicates where at least conductive terminals 16) comprises: an inside electrode portion inserted and arranged on an inside wall of an accommodation recess accommodating the chip component (item 31 of Figs. 7-14_17-19 and ¶[0016-0017] from the Espacenet Translation shows and indicates where conductive terminals 16 is comprised of an inside electrode portion 31 {conductive plate} inserted and arranged on inside wall of an accommodation recess of case 14 accommodating chip component 12), the inside wall being positioned on an end of the accommodation recess along an X-axis (Figs. 7-14_17-19 and ¶[0016-0017] from the Espacenet Translation is understood where the inside wall of an accommodation recess of case 14 accommodating chip component 12 are positioned on the end of accommodation recess along an X-axis), and an opening edge electrode portion connected to the inside electrode portion and formed across an opening edge surface of the accommodation recess (item 36 of Figs. 2-4_7-15_17-19 and ¶[0017 & 0019] from the Espacenet Translation shows and indicates where opening edge electrode portion 36 {external connection portion} connected to the inside electrode portion 31 and formed across the opening edge surface of accommodation recess of case 14 accommodating chip component 12), the opening edge surface being positioned at an end of the accommodation recess along a Z-axis perpendicular to the X-axis (Figs. 2-4_7-15_17-19 and ¶[0017 & 0019] from the Espacenet Translation is understood to show the opening edge surfaces are positioned at the end of the accommodation recess of case 14 accommodating chip component 12 that is along a Z-axis perpendicular to the X-axis).
Mitsuharu discloses the claimed invention except a connecting portion interconnecting case to another.
Honda discloses a connecting portion interconnecting case to another (items 20, 23 of Fig. 5 & Fig. 1 and ¶[0053] shows and indicates connecting portions 23 interconnecting case 20  {circuit case} to another case 20 {shown in Fig. 1}).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a connecting portion interconnecting case to another into the structure of Mitsuharu. One would have been motivated in the electronic device of Mitsuharu and have the connecting portion interconnecting the case to another in order to provide connected electronic devices, as indicated by Honda in ¶[0053] and Fig. 1, and form modular units, as motivated by Muller in the abstract and Fig. 1, in the electronic device of Mitsuharu.

Regarding claim 2, modified Mitsuharu discloses an electronic device, wherein the connecting portion comprises a first engagement portion or a second engagement portion engageable with the first engagement portion of the other case, and the first engagement portion and the second engagement portion are formed on outer side surface of the case (Mitsuharu: item 14 of Figs. 1-4_19-20 and abstract & ¶[0013] from the Espacenet Translation shows and indicates case 14 accommodating the chip components 12; Honda: Figs. 1_5 and ¶[0053] shows and indicates where connecting portions 23 are comprised first engagement portion first-case-protrusion-23 or second engagement portion first-case-recess-23; and where first engagement portion first-case-protrusion-23 engages with first engagement portion second-case-recess-23 of the other case 20 as shown in Fig. 1; and the first engagement portion first-case-protrusion-23 and the second engagement portion first-case-recess-23 are formed on outer side surface of case 20).

Regarding claim 5, modified Mitsuharu discloses an electronic device, wherein the first engagement portion comprises a  projection protruding outward from the case, and the second engagement portion comprises a recess recessed toward an inner side of the case (Honda: Figs. 1_5 and ¶[0053] shows and indicates where a projection is protruding outward from case 20 forming first engagement portion first-case-protrusion-23; and where second engagement portion comprises a recess recessed toward an inner side of case 20 that forms second engagement portion other-first-case-recess-23).

Regarding claim 6, modified Mitsuharu discloses an electronic device, wherein each of the projection and the recess has a trapezoidal cross-sectional shape (Honda: Figs. 1_5 and ¶[0053] shows where the projection that forms first engagement portion first-case-protrusion-23 and the recess that forms second engagement portion other-first-case-recess-23 have a trapezoidal cross-sectional shape, as clearly shown in Fig. 5).

Regarding claim 7, modified Mitsuharu discloses an electronic device, wherein the projection becomes wide along a height direction of the case in a protrusion direction of the projection, and the recess becomes wide along the height direction of the case in a same direction as the protrusion direction (Honda: Figs. 1_5 and ¶[0053] shows where the projection that forms first engagement portion first-case-protrusion-23 becomes wide along a height direction of case 20 in the same direction of the protrusion that forms first engagement portion first-case-protrusion-23; and where the recess that forms second engagement portion other-first-case-recess-23 becomes wide along the height direction of case 20 in the same direction of the protrusion that forms second engagement portion other-first-case-protrusion-23 that is opposite to the protrusion direction of first-case-protrusion-23).

Regarding claim 8, modified Mitsuharu discloses an electronic device, wherein the recess extends substantially horizontally along the outer side surface of the case from a corner portion of the case (Honda: Figs. 1_5 and ¶[0053] shows where the recess that forms second engagement portion other-first-case-recess-23 extends substantially horizontally along the outer side surface of case 20 from a corner portion of case 20).

Regarding claim 9, see the rejection of claim 8.

Regarding claim 10, modified Mitsuharu discloses an electronic device, wherein the projection becomes wide along a width direction perpendicular to a height direction of the case in a protrusion direction of the projection, and the recess becomes wide along the width direction of the case in a same direction as the protrusion direction (Honda: Figs. 1_5 and ¶[0053] shows where the projection that forms first engagement portion first-case-protrusion-23 becomes wide along a width direction perpendicular to a height direction of case 20 in a protrusion direction of the projection that forms the first engagement portion first-case-protrusion-23; and where the recess that forms second engagement portion other-first-case-recess-23 becomes wide along the width direction of case 20 in a same direction as the protrusion direction of the protrusion that forms the first engagement portion first-case-protrusion-23).

Regarding claim 11, modified Mitsuharu discloses an electronic device, wherein the recess extends substantially vertically along the outer side surface of the case from a corner portion of the case (Honda: Figs. 1_5 and ¶[0053] shows where the recess that forms second engagement portion other-first-case-recess-23 extends substantially vertically along the outer side surface of case 20 from a corner portion of the case).

Regarding claim 12, see the rejection of claim 11.

Regarding claim 18, modified Mitsuharu discloses an electronic device, wherein the connecting portion is formed on an outer wall surface of the case, and the outer wall is perpendicular to a Y-axis perpendicular to the X-axis and the Z-axis (Mitsuharu:  Figs. 1-4_19-20 and abstract & ¶[0013] from the Espacenet Translation shows the outer walls that forms the outer wall surfaces of case 14, where portions of the outer wall the forms the outer wall surfaces of case 14 are perpendicular to the Y-axis and the Y-axis is perpendicular to the Z-axis, and where portions of the outer wall the forms the outer wall surfaces of case 14 are perpendicular to the X-axis and the X-axis is perpendicular to the Z-axis; Honda: Figs. 1_5 and ¶[0053] shows where the connecting portion 23 are formed on an outer wall surface of case 20).

Regarding claim 19, modified Mitsuharu discloses an electronic device, wherein the connecting portion is formed on the wall surface of the case, and the outer wall is perpendicular to the X-axis(Mitsuharu:  Figs. 1-4_19-20 and abstract & ¶[0013] from the Espacenet Translation shows where portions of the outer wall the forms the outer wall surfaces of case 14 are perpendicular to the X-axis; Honda: Figs. 1_5 and ¶[0053] shows where the connecting portion 23 are formed on an outer wall surface of case 20).


Allowable Subject Matter
Claims 20-22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 20, the primary reason for allowance is due to an electronic device, wherein the accommodation recess comprises accommodation recesses, and the chip component comprises chip components contained in the accommodation recesses respectively.
Regarding claim 21, the primary reason for allowance is due to the dependency on claim 20.
Regarding claim 22, the primary reason for allowance is due to the dependency on claims 20 and 21.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUILLERMO J EGOAVIL whose telephone number is (571)270-1325. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on (571) 272-2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GUILLERMO J EGOAVIL/Examiner, Art Unit 2847                                                                                                                                                                                                        
/TIMOTHY J THOMPSON/Supervisory Patent Examiner, Art Unit 2847